Case 2:21-cv-00486-DDP-JEM Document 22 Filed 03/19/21 Page 1 of 1 Page ID #:168



   1

   2

   3

   4

   5

   6

   7

   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10

  11    HOWARD ITEN,                                      No. 2:21-cv-00486-DDP-JEMx
  12                          Plaintiff,              ORDER CONTINUING HEARING
                                                       ON MOTION TO DISMISS AND
  13           v.                                    AMENDING BRIEFING SCHEDULE
  14    COUNTY OF LOS ANGELES,                       Current Opposition Date: March 29, 2021
                                                     New Opposition Date: April 5, 2021
  15                          Defendant.             Current Reply Date: April 5, 2021
                                                     New Reply Date: April 19, 2021
  16                                                 Current Hearing Date: April 19, 2021
                                                     New Hearing Date: May 3, 2021
  17

  18
              IT IS HEREBY ORDERED:
  19
       The hearing on the Motion to Dismiss be continued from April 19, 2021, to May
  20
       3, 2021 at 10:00 am;
  21
              Plaintiff shall file his opposition to the motion to dismiss on or before April 5,
  22
       2021; and
  23
              Defendant shall file its reply to Plaintiff’s opposition to the motion to dismiss
  24
       on or before April 19, 2021.
  25
                      March 19, 2021
              DATED: _______________.                  ____________________________
  26                                                   DEAN D. PREGERSON
                                                       United States District Judge
  27

  28
       Order
       No. 2:21-cv-00486-DDP-JEMx                1
